Order filed July 18, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00268-CV
                                  ____________

                       HELEN MAYFIELD, Appellant

                                        V.

  JOHN CUOCO, STEVE FULLJART, KBTX NEWS, A CORPORATION
     AND GRAY COMMUNICATIONS, A CORPORATION, JOINTLY
                   AND SEVERALLY, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26159


                                  ORDER

      This is an appeal from the trial court’s interlocutory orders on the parties’
motions for summary judgment and the order finally disposing of the case signed
February 22, 2013. The trial court has determined that appellant, Helen Mayfield,
is entitled to proceed without the advance payment of costs. See Tex. R. App. P.
20.1. This court has had two prior related appeals in this case, which were
docketed under our numbers 14-12-00037-CV and 14-12-00392-CV. The clerk’s
records in those appeals were filed June 8, 2012, and have been transferred to the
current appeal. To complete the record in this appeal, the court will require the
record to include the trial court’s order signed February 22, 2013, appellant’s
motion to reinstate filed March 21, 2013, appellant’s notice of appeal filed March
22, 2013, and any other documents listed in Texas Rule of Appellate Procedure
34.5(a) that relate to proceedings leading to the final judgment in this case that
have not been included in the records already filed.

       On May 9, 2013, this court ordered the Harris County District Clerk is to file
a supplemental clerk’s record on or before June 24, 2013, containing these items.
To date the supplemental record has not been filed. Accordingly, we again
ORDER the Harris County District Clerk to file a supplemental clerk’s record
with the clerk of this court on or before August 16, 2013, containing the following:

       (1) the trial court’s order signed February 22, 2013;

       (2) appellant’s motion to reinstate filed March 21, 2013; and

       (3) appellant’s notice of appeal filed March 22, 2013.

       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2